Case: 12-40875       Document: 00512209717         Page: 1     Date Filed: 04/16/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 16, 2013
                                     No. 12-40875
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MANUEL TRUJILLO-MORALES,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:12-CR-99-1


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
       Appealing the judgment in a criminal case, Manuel Trujillo-Morales raises
arguments that he concedes are foreclosed by United States v. Newson, 515 F.3d
374, 377-78 (5th Cir. 2008), which held that the Government may decline to
move for an additional one-point reduction under United States Sentencing
Guideline § 3E1.1(b) based on the defendant’s refusal to waive his right to
appeal. The appellant’s motion for summary disposition is GRANTED, and the
judgment of the district court is AFFIRMED.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.